NO. 07-03-0357-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL A

                                        JULY 7, 2004

                           ______________________________


                     NAVIN PATEL AND SEJAL PATEL, APPELLANT

                                               V.

                      BIPIN PATEL AND MINAXI PATEL, APPELLEE


                         _________________________________

             FROM THE 159TH DISTRICT COURT OF ANGELINA COUNTY;

                NO. 33,117-00-5; HONORABLE PAUL E. WHITE, JUDGE

                           _______________________________


Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                 MEMORANDUM OPINION


       Appellants Navin Patel and Sejal Patel appeal from a judgment following a bench

trial, that appellees Bipin Patel and Minaxi Patel recover $53,493.98, plus attorney’s fees

in the amount of $17,613.00 from them. We abate the appeal and remand with directions

to the trial court to file findings of fact and conclusions of law.
       Without the assistance of counsel, the parties signed a written contract for the sale

of a convenience store, its inventory, and certain real estate. Before the contract was

closed, appellants took possession and commenced operating the store; however, the

transaction was never closed. Appellees filed suit seeking possession of the property and

money damages. The case was tried on the merits on August 29, 2002, and on May 19,

2003, the trial court signed the judgment. Appellants requested the trial court file findings

of fact and conclusions of law on May 28, 2003, and on June 28, 2003, gave written notice

of past due findings of fact and conclusions of law. However, none were made nor filed.


       By their first issue, appellants complain of the trial court’s failure to make and file

findings of fact and conclusions of law. Citing Brooks v. Housing Authority of City of El

Paso, 926 S.W.2d 316, 319 (Tex.App.--El Paso 1996, no writ), appellees acknowledge that

abatement and remand is the appropriate remedy,


       Accordingly, we abate the appeal and remand this cause to the trial court. On

remand, the trial court is directed to file findings of fact and conclusions of law on or before

September 6, 2004, which date shall be deemed to be the 20th day after a timely request

for findings and conclusion for purposes of Tex. R. Civ. P. 297, 298, and 299a, which rules

shall apply to further proceedings in the trial court pursuant to this order. The trial court is

further directed to cause the trial court clerk to prepare and file a supplemental appellate

record which includes its findings of fact and conclusions of law.




                                               2
         Leave is granted to appellants to file an amended brief within 20 days after the

findings of fact and conclusions of law are filed in the trial court. Also, appellees may file

a reply brief to appellants’ amended brief within 20 days of the date appellants file their

brief.


         Except as specifically set out otherwise, the provisions of the Texas Rules of

Appellate Procedure shall apply to further proceedings. Because the case was previously

submitted by oral argument, no further oral argument will be permitted, except upon motion

setting forth good cause.


         It is so ordered.


                                                         Per Curiam




                                              3